Citation Nr: 0910252	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-18 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left ear hearing loss.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right ear hearing loss.

5.  Entitlement to an initial compensable rating for a scar 
on the left buttocks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision reopened the Veteran's 
previously denied claim of entitlement to service connection 
for bilateral hearing loss, but declined to reopen the 
Veteran's claim of entitlement to service connection for 
hypertension.  The March 2006 decision also denied service 
connection for heart disease, but granted service connection 
for a scar on the left buttocks and awarded a noncompensable 
rating.  The Veteran, who had active service from December 
1967 to November 1969, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

Of note, during the Veteran's October 2008 hearing, reference 
was made to the possibility that the Veteran was seeking to 
informally claim service connection for tinnitus.  However, 
this matter is not before the Board because it has not been 
prepared for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate action.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision. 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claims of service connection for bilateral hearing 
loss and hypertension.  

The issues of entitlement to service connection for 
hypertension and heart disease are addressed in the REMAND 
portion of the decision below.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in April 1999 most 
recently continued the denial of service connection for 
hypertension.  

2.  An unappealed rating decision dated in April 1999 denied 
service connection for bilateral hearing loss.  

3.  The additional evidence submitted since the April 1999 
decision relates to unestablished facts necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims.

4.  Left ear hearing loss is not shown to be causally or 
etiologically related to the service.

5.  Preexisting right ear hearing loss is not shown to have 
increased in severity or chronically worsened during service.  

6.  The Veteran's scar of the left buttocks is no more than 
15 X 20 mm in size, is not painful upon examination, is not 
unstable, does not cause limitation of motion or function, 
nor does it affect the deep tissue.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying service connection 
for bilateral hearing loss and hypertension is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  The evidence obtained since the April 1999 rating 
decision is new and material, and the claims for service 
connection for bilateral hearing loss and hypertension are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Left ear hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).

4.  Preexisting right ear hearing loss was not aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2008).

5.  The criteria for an initial compensable rating for scar 
of the left buttocks have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7802 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September 2005, December 2005, March 
2006, and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  


New and Material Claims Analysis

In a letter dated in January 1974, the RO initially denied 
service connection for hypertension as the Veteran failed to 
appear to his scheduled VA examination.  The Veteran did not 
appeal the decision, and as such, it became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As noted above, the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and 
hypertension were denied in an April 1999 rating decision 
finding that his right ear hearing loss preexisted service 
and was not worsened during service, and his left ear hearing 
loss and hypertension were denied as there was no evidence of 
treatment in service for the claimed disorders.  The Veteran 
was notified of that decision and of his appellate rights, 
but did not appeal that decision.  This represents a final 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 2005, the Veteran requested that his claims of 
service connection for bilateral hearing loss and 
hypertension be reopened.  Generally, where prior RO 
decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Bilateral Hearing Loss

At the time of the April 1999 rating decision, the evidence 
of record included the Veteran's service treatment records 
(STRs).  The service records reflect that the Veteran had 
preexisting right ear hearing loss and underwent multiple 
audiological tests.  In a February 1968 record, the Veteran 
was noted to have right-sided deafness of a nerve type and 
that loud noise could deafen his left ear.  His military 
occupational specialty was to be changed to one that did not 
involve frequent or habitual exposure to loud noises or 
firing of weapons.  

Since April 1999, the relevant evidence of record regarding 
the Veteran's bilateral hearing loss includes a March 2006 VA 
audiological examination and the Veteran's October 2008 
hearing transcript.  The details of the Veteran's March 2006 
VA audiological examination are discussed below.  

The Board finds that the Veteran's March 2006 VA audiological 
examination, in conjunction with his hearing testimony of the 
worsening of his hearing during service, constitutes new and 
material evidence.  This evidence is new as it was not before 
agency decision makers when deciding the original claim, and 
it is material because it speaks to an unestablished fact 
necessary to substantiate the claim.  Specifically, the 
Veteran was originally denied service connection for hearing 
loss as there was no treatment for left ear hearing loss in 
service and that his right ear hearing loss preexisted 
service and was not aggravated thereby.  The Veteran's STRs 
reflect multiple audiological examinations and the RO 
believed that a VA examination was warranted under the 
circumstances.  Further, the April 1999 rating decision 
denying service connection for bilateral hearing loss was not 
based upon a medical opinion.  The Board notes that the 
credibility of this new and material evidence is presumed for 
purposes of reopening the claim.  Therefore, the Veteran's 
previously denied claim of service connection for bilateral 
hearing loss is reopened.  

Hypertension

At the time of the April 1999 decision, the evidence of 
record included the Veteran's STRs.  Upon induction 
examination, the Veteran's blood pressure was noted to be 
136/80 and at separation, his blood pressure was 134/86.  
These records were devoid of any reference to hypertension or 
high blood pressure.  

Evidence received since April 1999, includes an August 1970 
letter (from the Veteran's personnel file) for the purposes 
of enlistment in the Army referencing hypertension, private 
and VA treatment records, and the October 2008 hearing 
transcript.  The treatment records do not indicate that the 
Veteran's hypertension had its onset in service.  At his 
October 2008 hearing, the Veteran essentially asserted that 
the fear upon being inducted and leaving his family caused 
his blood pressure to rise.  

The August 1970 letter regarding the Veteran's enlistment 
eligibility reflects that the Veteran was referred for an 
internal medicine consult to evaluate hypertension.  The 
Veteran did not appear at the consultation and his 
reenlistment request was withdrawn.  

Based upon careful review of the evidence received since 
April 1999, the Board finds that the August 1970 letter 
regarding an internal medicine consultation for hypertension, 
when coupled with the Veteran's hearing testimony, 
constitutes new and material evidence-especially in light of 
the Veteran's report of having the onset of hypertension 
within one year of service separation.  This evidence is new 
as it was not before agency decision makers when deciding the 
original claim, and it is material because it speaks to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the Veteran was originally denied service 
connection for hypertension as there was no indication that 
his hypertension was related to service.  This new evidence, 
however, at least minimally reflects that the Veteran was 
noted to have hypertension within one year of service 
separation.  The Board notes that the credibility of this new 
and material evidence is presumed for purposes of reopening 
the claim.  Therefore, the Veteran's previously denied claim 
of service connection for hypertension is reopened.


Service Connection Analysis

The Veteran seeks service connection for bilateral hearing 
loss.  Service connection for VA compensation purposes will 
be granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active military, 
naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Sensorineural hearing loss is deemed to be a 
chronic disease under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted if the evidence shows that 
the diseases manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
38 C.F.R. § 3.307.  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In general, to establish service connection there must be 
competent evidence showing the following:  (1) the existence 
of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during service.  See Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  


Bilateral Hearing Loss

The Veteran essentially contends that his right ear hearing 
loss noted upon induction to service was aggravated by 
service, and his left ear hearing loss was caused by service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the presumption of 
soundness may only be rebutted where there is clear and 
unmistakable evidence that the condition both preexisted 
service and was not aggravated by service.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Upon audiological examination prior to induction in July 
1967, The Veteran's puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
65
60
LEFT
0
-5
-5
10
20

He was noted to have defective hearing that was not 
considered disabling.  In the report of medical history, the 
Veteran's right ear hearing loss was noted to be the result 
of a birth defect.  

Upon audiological examination in October 1968, the Veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
75
X
85
LEFT
20
35
20
X
25


At separation in September 1969, the Veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
65
X
80
LEFT
20
25
20
X
25

In March 2006, the Veteran underwent VA audiological testing, 
and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
80
90
90
LEFT
15
20
35
50
35

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 100 percent in the left ear.  
The examiner indicated that the Veteran had severe to 
profound sensorineural hearing loss in the right ear, and 
mild to moderate sensorineural hearing loss in the left ear 
from 2000 Hz.  

During the ear disease examination, the Veteran reported that 
he was a truck driver in service, and following service he 
worked in a factory that manufactured bombs.  The Veteran 
reported the post-service factory work included noise 
exposure and he did not use hearing protection.  The examiner 
reviewed the claims file and indicated that the Veteran had 
significant pre-existing right ear hearing loss noted three 
months prior to service.  It was noted that this testing was 
done with Rudmose audiometry and was not as accurate as the 
testing performed four weeks following induction at Fort 
Polk, Louisiana.  At that time, the examiner indicated that 
the Veteran had borderline normal audiometric thresholds in 
the left ear and severe to profound hearing loss in the right 
ear.  Following that assessment, the Veteran was tested 
additional times and with the same results.  The Veteran was 
initially provided an H2 profile, but at separation had an H3 
profile.  The examiner indicated that at service separation, 
the Veteran had normal to borderline normal audiometric 
thresholds in the left ear, and severe to profound hearing 
loss in the right ear.  Following the instant examination, 
the examiner diagnosed the Veteran's as having right, 
profound sensorineural hearing loss, and left, minimal high 
frequency sensorineural hearing loss.  

The examiner opined that the Veteran's bilateral hearing 
acuity had significantly declined following his separation 
from service.  The examiner opined that aggravation of the 
Veteran's bilateral hearing acuity did not occur while on 
active duty as his baselines were unchanged between 
enlistment to active duty and separation from service.  In 
support of this opinion, the examiner indicated that the 
Veteran was provided an H2 profile and was a truck driver in 
service, and did not likely experience significant military 
noise exposure.  The examiner indicated that he and the 
audiologist were "unable to find that the [V]eteran's 
preexisting threshold shifts in both ears changed 
significantly between military enlistment and separation from 
service."  Ultimately, they opined that the Veteran's 
current hearing loss was less likely than not related to his 
military service, and "particularly less likely than not 
related to military noise exposure."  There is no medical 
opinion to the contrary.  

There is no question that the Veteran currently experiences 
bilateral hearing loss, but the Board finds that based upon 
the evidence of record, his current hearing loss was neither 
etiologically related to or aggravated by service.  The Board 
notes that the Veteran had preexisting hearing loss in the 
right ear upon induction, and was noted to have right ear 
hearing loss at discharge.  The thresholds recorded in 
October 1968 were higher than those listed upon discharge.  
Further, the Board points to the VA examiners, both of whom 
indicated that the July 1967 thresholds were based upon a 
less accurate Rudmose audiometry testing, and that subsequent 
in-service testing was more accurate.  Further, the VA 
examiners opined that the Veteran's right ear hearing loss 
was not aggravated by service as the baselines for both ears 
remained unchanged from induction to separation.  Moreover, 
the examiner indicated that the Veteran's bilateral hearing 
loss was less likely than not caused or aggravated by his 
military service and military noise exposure.  Absent a 
competent medical opinion linking the Veteran's current 
bilateral hearing loss to service, service connection must be 
denied on a direct basis.  Service connection for right ear 
hearing loss is also denied on the basis of aggravation as 
there is no competent medical evidence of record indicating 
that his right ear hearing loss worsened during service.  
Service connection for bilateral hearing loss is denied.  

Increased Rating Claim

The Veteran contends that his service-connected scar on the 
left buttocks warrants an initial compensable rating.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While a veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).   However, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings," whether 
it is an initial rating case or not.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

A 10 percent evaluation also is warranted for scars (other 
than head, face, or neck), in an area or areas exceeding 6 
square inches (39 sq. cm.) that are deep or that cause 
limited motion.  Such scars in an area or areas exceeding 12 
square inches (77 sq. cm.) that are deep or that cause 
limited motion warrant a 20 percent evaluation.  A deep scar 
is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801 and Note (2) (2008).

A 10 percent evaluation is warranted for scars (other than 
head, face, or neck) in an area or areas of 144 square inches 
(929 sq. cm.) or greater, that are superficial and that do 
not cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2008).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 and Note (1) (2008).

A scar may also be rated based on limitation of function of 
the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

In March 2006, the Veteran underwent a VA examination for 
scars.  He reported that during service, he underwent 
incision and drainage and packing of a left buttocks abscess.  
The Veteran reported that currently he experiences tenderness 
in the scar and has a recurrence of the abscess which is 
treated with antibiotics.  The examiner found three scars on 
the left buttocks area near the fold of the cheek.  The 
largest measures 15 X 20 mm and is gray.  The examiner 
indicated that it was slightly tender, but did not adhere to 
the underlying tissue, nor did it appear to be unstable.  
This scar did not involve exposed surface areas and there was 
no limited function caused by the scar.  There were two other 
scars noted.  One measured 10 X 15 mm and the other measured 
10 X 10 mm, and both were silver in color.  They were noted 
to be slightly tender, but without adherence to the 
underlying tissues.  The scars did not appear to be unstable, 
nor was there limited function caused by them.  The examiner 
indicated that he was unsure which of the three scars on the 
left buttocks was due to the initial in-service abscess 
drainage, but found that one of the three were more likely 
than not due to service.  There are no other clinical records 
referencing the Veteran's left buttocks scar.  

During the Veteran's October 2008 hearing, he reported that 
the scar on his left buttocks has always been tender and he 
is unable to sit down for long periods of time.  

Given the evidence as outlined above, the Board finds that 
the Veteran's scar of the left buttocks does not warrant a 
compensable rating.  Of note, the Veteran has multiple scars 
on his left buttocks, but the examiner indicated that only 
one is attributable to his period of active service.  
Although the Veteran reported that the scar is tender, there 
is no evidence that scar is actually painful on examination 
pursuant to Diagnostic Code 7804.  Further, there is no 
evidence that the scar covers more than 144 square inches, is 
unstable, is attached to the underlying tissue, causes 
frequent loss of the overlying skin, or causes limitation of 
motion or function.  As such, a compensable rating for his 
service-connected left buttocks scar is denied.

The Board has considered whether staged ratings are 
appropriate under Hart, and finds that under the 
circumstances, they are not.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected left buttocks scar, nor has 
he identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the Veteran has 
not required frequent periods of hospitalization for 
treatment of his left buttocks scar.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
left buttock scar, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

New and material evidence having been received, the claim of 
service connection for hypertension is reopened, and to this 
extent only, this claim is granted.

New and material evidence having been received, claim of 
service connection for bilateral hearing loss is reopened.  

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

An initial compensable rating for a scar on the left buttocks 
is denied.  


REMAND

A preliminary review of the record discloses a need for 
further development in connection with the claims for service 
connection for hypertension and heart disease prior to final 
appellate review.  In this regard, the Board is of the 
opinion that there is additional evidentiary development that 
needs to be done.  As noted above, new and material evidence 
was received to reopen the Veteran's previously denied claim 
of entitlement to service connection for hypertension.  The 
Board finds that the Veteran's request for service connection 
for hypertension and heart disease are intertwined, and as 
such, both issues are remanded for further evidentiary 
development.

By way of background, the Veteran's STRs are devoid of 
treatment for hypertension or a heart disorder, including 
heart disease.  The Veteran maintains that his hypertension 
and heart disease had their onset during service as his 
stress levels increased following induction into the 
military.  The first evidence of record reflecting treatment 
for a heart disorder was in 1991, during which time the 
Veteran was diagnosed as having coronary artery disease.  
That same year, he underwent a quadruple coronary artery 
bypass surgery.  However, there are no records of pertinent 
treatment prior to that date.

As noted in the new and material evidence section above, a 
letter dated in August 1970 from the Veteran's personnel file 
indicated that the Veteran sought reenlistment in the Army.  
The reenlistment personnel advised that the Veteran should 
undergo an internal medical examination regarding 
hypertension.  Given this new evidence that references 
hypertension within one year of service separation, the Board 
finds that a remand is necessary to schedule the Veteran for 
a VA examination to determine whether the Veteran's 
hypertension and heart disease are causally or etiologically 
related to his service.  The Board is also of the opinion 
that the Veteran should be contacted for information 
treatment he received for hypertension and/or heart disease 
between the date of his separation from service and 1991, the 
date of the earliest treatment records associated with the 
claims file.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire as to whether he received 
treatment for hypertension and/or heart 
disease between his separation from 
service in November 1969, and 1991.  If 
the Veteran identifies any such 
treatment, those treatment records should 
be obtained and associated with the 
claims file.

2.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of his hypertension and heart 
disease.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service treatment records, 
the August 1970 letter referencing 
reenlistment with a request for an 
internal medicine examination for 
hypertension, and current symptoms, and 
offer comments and an opinion, as to 
whether any currently diagnosed 
hypertension and/or heart disease is 
causally or etiologically related to 
service or was manifested within one year 
of separation from service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


